Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the RCE filed on 01/21/2022. Claims 1-16 and 19-20 are currently pending. Claims 17-18 have been withdrawn from further consideration.
Election/Restrictions
Claims 1-14 are allowable. The restriction requirement between some species, as set forth in the Office action mailed on 02/04/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/04/2021 is partially withdrawn.  Claims 3-5, 7-10, 13-14, are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. However, claims 17-18, are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yokogawa (Pub. No. US 2014/0146207 A1) in view of Yokogawa (Pub. No. US 2010/0176280 A1), herein Yokogawa-6280.
	Regarding claim 15, Yokogawa discloses an image sensor comprising: a semiconductor substrate including a plurality of pixel regions 110/506A-506C, each of the plurality of pixel regions including at least one respective photodiode 504; a plurality of microlenses 501 on the semiconductor substrate, each of the plurality of pixel regions including a respective microlens among the plurality of microlenses; and a plurality of conductive patterns 502 in contact with the semiconductor substrate, each respective conductive pattern among the plurality of conductive patterns being between the at least one respective photodiode and the respective microlens, and the plurality of conductive patterns being configured to conduct electrons generated by an optical signal to the semiconductor substrate over a Schottky barrier (Yokogawa: Fig. 5 and paragraphs [0117]-[0128]; The terms “a Schottky barrier”, “an optical signal” and “over” are broad terms; a Schottky barrier can be any metal-semiconductor 
	Yokogawa does not specifically show a plurality of conductive patterns directly in contact with the semiconductor substrate.
	However, in the same field of endeavor, Yokogawa-6280 shows an image sensor comprising: a plurality of conductive patterns 41L directly in contact with the semiconductor substrate 22 (Yokogawa-6280: Figs. 3-16 and paragraphs [0068]-[0078], [0082]-[0090]) which permits a technique of selectively extracting only an electromagnetic component at a specified wavelength to be realized by a chemically stable, low-cost, lower-profile structure (Yokogawa-6280: paragraph [0002]).
	Therefore, it would have been obvious to one of ordinary skill in the art to have a plurality of conductive patterns directly in contact with the semiconductor substrate, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
	Regarding claim 16, Yokogawa does not show a top view of his solid-state image sensor, but Yokogawa inherently discloses the respective microlens not overlapping at least a portion of the respective conductive pattern, since microlenses 501 are round and the image sensor is a two-dimensional pixel array, therefore in the two-dimensional pixel array the microlenses positioned next to each other in rows and 
	Regarding claim 19, Yokogawa discloses an imaging device comprising: a light source configured to output an optical signal within a determined wavelength band; and an image sensor configured to generate a pixel signal in response to receiving the optical signal reflected by an object, the image sensor including, a semiconductor substrate including a plurality of pixel regions, each of the plurality of pixel regions including at least one respective photodiode, a plurality of microlenses 501 on a surface of the semiconductor substrate on which the optical signal reflected by the object is incident, and a plurality of conductive patterns 502 on the surface of the semiconductor substrate and in contact with the semiconductor substrate, the plurality of conductive patterns being configured to conduct electrons generated by the optical signal to the semiconductor substrate over a Schottky barrier (Yokogawa: Fig. 5 and paragraphs [0003]-[0010], [0203]-[0216]; The terms “a Schottky barrier” and “over” are broad terms; a Schottky barrier can be any metal-semiconductor interface anywhere in the image sensor device. Furthermore, the image sensor of Yokogawa is capable of conducting electrons generated by an optical signal to the semiconductor substrate over a Schottky barrier in the device.).  

	However, in the same field of endeavor, Yokogawa-6280 shows an image sensor comprising: a plurality of conductive patterns 41L directly in contact with the semiconductor substrate 22 (Yokogawa-6280: Figs. 3-16 and paragraphs [0068]-[0078], [0082]-[0090]) which permits a technique of selectively extracting only an electromagnetic component at a specified wavelength to be realized by a chemically stable, low-cost, lower-profile structure (Yokogawa-6280: paragraph [0002]).
	Therefore, it would have been obvious to one of ordinary skill in the art to have a plurality of conductive patterns directly in contact with the semiconductor substrate, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
	Regarding claim 20, Yokogawa in view of Yokogawa-6280 teaches the imaging device of claim 19, wherein the determined wavelength band is a short-wavelength infrared (SWIR) band (Yokogawa: Figs. 5, 15 and paragraphs [0003]-[0010], [0203]-[0216]).  

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, to form a Schottky barrier between the plurality of conductive patterns and the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments 
Applicant’s arguments with respect to claims 15-16 and 19-20 have been fully considered, but they are not persuasive; as terms “a Schottky barrier”, “an optical signal” and “over” are broad terms; a Schottky barrier can be any metal-semiconductor interface anywhere in the image sensor device. Furthermore, the image sensor of Yokogawa is capable of conducting electrons generated by an optical signal to the semiconductor substrate over a Schottky barrier in the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874. The examiner can normally be reached M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


March 12, 2022

/MALIHEH MALEK/Primary Examiner, Art Unit 2813